Determination of the respondent New York State Liquor Authority, dated March 6, 1990, which suspended petitioner Ebbetts Field Cafe, Inc.’s liquor license for a period of 25 days plus a $1,000 bond forfeiture, is unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this court by order of Sup Ct, NY County [C. Beauchamp Ciparick, J.], entered May 16, 1990) unanimously dismissed, without costs.
We find that the uncontroverted testimony of the undercover officers at the statutory hearing furnished substantial evidence to support the determination that petitioner suffered or permitted gambling on the licensed premises, in violation of the Alcoholic Beverage Control Law, and that petitioner permitted the keeping or maintaining on the licensed premises of a video display game machine of the type prohibited under rule 36.1 (t) of the Rules of the State Liquor Authority (9 *310NYCRR 53.1 [t]). The illegality of the "Trivia Whiz” video game machine is uncontested.
We find the penalty imposed to be appropriate to the offense. Concur—Kupferman, J. P., Sullivan, Ross, Ellerin and Rubin, JJ.